                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                   v.

    MATTHEW WILLIAM SCHWIER,                Case No. 3:17-cr-00095-SLG

                           Defendant.



             ORDER REGARDING MOTION TO REGULATE DISCOVERY


         Before the Court at Docket 369 is the government’s Renewed Motion for

Order Regulating Discovery and In Limine Litigation Regarding Defense Expert

Evidence. Defendant Matthew William Schwier responded in opposition at Docket

372.

          The government seeks an order “regulating discovery regarding the

defense’s expert witness and a reasonable procedure, prior to trial, for potential in

limine litigation under Daubert v. Merrell Dow Pharmaceuticals.”1 Specifically, the

government seeks from the defense a written summary of the expert’s testimony,

“the bases and reasons for those opinions, and the witness’ qualifications” so that

the government can determine whether it should file a motion in limine regarding




1
    Docket 369 at 1.
the expert.2 It appears that the defense intends to call Jeffrey Fischbach as an

expert witness at trial but has provided no Rule 16 summary to the government.

The government contends that “without knowing the basis of Mr. Fischbach’s

opinion, the Government cannot meaningfully litigate the admissibility [of] such

evidence under Federal Rules of Evidence 702 or 403.”3                      The government

maintains that it has disclosed to the defense summaries of its expert witnesses’

testimony consistent with Federal Rule of Criminal Procedure 16(A)(1)(G), despite

the defense not requesting such disclosures.4

          Mr. Schwier responds that he has no obligation pursuant to Rule 16 to

provide a summary of his expert’s anticipated testimony for two reasons. First,

Mr. Schwier correctly notes that Rule 16 conditions his expert discovery disclosure

on him having requested expert disclosure from the government, which he has not

done.5 Second, Mr. Schwier maintains that the government has not provided him

with a written summary of the expert testimony it intends to use in its case-in-chief,




2
    Docket 369 at 2.
3
    Docket 369 at 3.
4
  Docket 369 at 2; Docket 370 (copy of government’s disclosed expert materials) (under seal).
See Fed. R. Crim. P. 16(A)(1)(G) (“At the defendant’s request, the government must give to the
defendant a written summary of any testimony that the government intends to use . . . in its case
in chief at trial.”) (emphasis added).
5
    Docket 372 at 1; Fed. R. Crim. P. 16(b)(1)(C).


Case No. 3:17-cr-00095-SLG, United States v. Schwier,
Order Re Motion to Regulate Discovery
Page 2 of 5
despite Rule 16 conditioning the defense’s expert discovery disclosure obligation

on the government having provided such a summary.6

          The Court has reviewed the expert materials disclosed by the government

and the government’s recent filing of certain discovery in this case.7 The Court

finds that the disclosed materials, standing alone, do not constitute “a written

summary of any testimony that the government intends to use under Rules 702,

703, or 705 of the Federal Rules of Evidence during its case-in-chief at trial . . .

[that] describe[s] the witness’s opinions, the bases and reasons for those opinions,

and the witness’s qualifications”8 because the materials produced are overbroad

and do not indicate what portions of the discovery the government expects to

actually introduce as expert opinion evidence in its case-in-chief. However, the

government clarified and limited the scope of its experts’ testimony in its trial brief,

which was filed more than two years ago. The government’s trial brief expressly

summarizes FBI SA Steeves’ anticipated testimony and explains her opinions and

bases for the opinions.9 The government provided SA Steeves’ qualifications in its

disclosure to the defense.10 Regarding SA Allison, his qualifications are set forth



6
    Docket 372 at 2–3; Fed. R. Crim. P. 16(b)(1)(C).
7
    See Docket 370 (copy of government’s disclosed expert materials) (under seal).
8
    Fed. R. Crim. P. 16(a)(1)(G).
9
    Docket 119 at 15–18; Docket 370-1 at 113–16.
10
     Docket 370-1 at 118–21 (Steeves’ curriculum vitae) (under seal).


Case No. 3:17-cr-00095-SLG, United States v. Schwier,
Order Re Motion to Regulate Discovery
Page 3 of 5
in the government disclosure,11 and in its trial brief the government limits and the

trial brief adequately summarizes SA Allison’s anticipated direct examination

testimony, which explains his opinions and bases for the opinions.12 In sum, the

government has adequately disclosed its anticipated expert testimony at trial and

the bases for the experts’ opinions.

          “There is universal acceptance in the federal courts that . . . a district court

has the authority to enter pretrial case management and discovery orders

designed to ensure that . . . that the parties have an opportunity to engage in

appropriate discovery and that the parties are adequately and timely prepared so

that the trial can proceed efficiently and intelligibly.”13 Although Rule 16 does not

obligate the defense to disclose an expert summary in light of the current discovery

posture, the Court elects to exercise its inherent authority to regulate discovery

and to minimize unjustifiable delay during trial.14 Therefore, IT IS ORDERED that

the defense shall disclose a written summary of Mr. Fischbach’s expert testimony

that the defense intends to use at trial, to include Mr. Fischbach’s opinions, the

bases for those opinions, and Mr. Fischbach’s qualifications, to the government on



11
     Docket 370-1 at 122–25 (Allison’s curriculum vitae) (under seal).
12
     Docket 119 at 12–13.
13
     United States v. W.R. Grace, 526 F.3d 499, 516 (9th Cir. 2008).
14
  Cf. id. (“As to the disclosures not mandated by Rule 16, the court has inherent authority to
enforce its specific discovery order, which the government would violate if it were to call
undisclosed nonexpert witnesses.”).


Case No. 3:17-cr-00095-SLG, United States v. Schwier,
Order Re Motion to Regulate Discovery
Page 4 of 5
or before July 21, 2021. Although Mr. Schwier contends that Mr. Fischbach’s

testimony may be affected by the trial testimony of the government’s experts,15 the

Court emphasizes that it intends to hold the government to the summaries and

limitations on expert testimony as presented in its trial brief. Accordingly, the

defense expert should easily be able to anticipate the government experts’

testimony. Although the government sought to have this disclosure made by July

2, 2021, so that it could file any necessary motions related to the defense expert,16

the Court does not find this timeline to be necessary. There has been a significant

amount of pretrial litigation in this case involving Mr. Fischbach, and the

government should not now need two weeks to prepare a motion challenging his

expert opinions. Moreover, the Court can hold any necessary hearing as to the

admissibility of Mr. Fischbach’s testimony on the scheduled day for the start of

trial—without delaying the jury—by having the jury report one day later.

          In light of the foregoing, the motion at Docket 369 is GRANTED IN PART.

The defense shall produce its disclosure related to Mr. Fischbach to the

government on or before July 21, 2021.

          DATED this 2nd day of July, 2021, at Anchorage, Alaska.

                                                 /s/ Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE



15
     Docket 372 at 6.
16
     Docket 369 at 9.


Case No. 3:17-cr-00095-SLG, United States v. Schwier,
Order Re Motion to Regulate Discovery
Page 5 of 5
